                    IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA                               *
                                              *
        Plaintiff,                            *
                                              *       Case No. 1:21-CV-00309-ELH
v.                                            *
                                              *
COMPASS MARKETING, INC.                       *
                                              *
        Defendant.                            *
                                              *
*       *      *       *       *      *       *       *       *      *       *   *      *

                                              ORDER

        This matter coming to be hearing on the Plaintiff’s Uncontested Motion for Leave To File

His Amended Complaint filed by David John Boshea, the Court deeming the relief sought proper,

it is

        ORDERED that the motion is granted, and it is further

        ORDERED that, under Local Rule 103(6), the Amended Complaint attached to the motion

as Exhibit 1 is deemed filed and served as of July 29, 2021, and it is further

        ORDERED that, under Local Rule 103(6)(b), the exhibits attached to the original

Complaint filed in this lawsuit are made a part of the Amended Complaint.




                                      Judge




                                                  1
